Citation Nr: 0717489	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for bilateral hearing loss, 
evaluating it at zero percent from July 14, 2003, the date 
the RO received the veteran's claim.  The RO issued a notice 
of the decision in October 2003, and the veteran timely filed 
a Notice of Disagreement (NOD) with the noncompensable rating 
in April 2004.  Subsequently, in April 2005 the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
f the Case (SSOC) in September 2005.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, no prejudice to the 
veteran resulted.

2.	The veteran's average puretone decibel losses and speech 
discrimination percentages from the October 2003 VA 
audiological examination converts to Roman numeral 
designations of I and II for the right and left ears 
respectively; scores from an April 2004 private 
audiological examination converts to Roman numeral 
designations of I and III for the right and left ears 
respectively; and scores from the July 2005 VA 
audiological examination converts to Roman numeral 
designations of I and IV for the right and left ears 
respectively.   


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 
& Tables VI, VIa, VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the notice this correspondence 
failed to provide, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The July 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his for a compensable rating for hearing loss.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  It also specifically asked the veteran to 
provide VA with any other pertinent supporting medical 
evidence that he had as well as any military medical records 
in his possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the July 2003 
letter.  The RO did supply complete Dingess notice, however, 
in a May 2006 letter.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the October 2003 RO decision that is the subject of this 
appeal in its July 2003 letter.  It failed, however, to 
supply complete Dingess notice prior to the decision and did 
not cure the timing defect by issuing an SSOC after it had 
provided the May 2006 Dingess correspondence.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to the belated Dingess notice, where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In Sanders, the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence establishing an initial 
compensable rating for bilateral hearing loss is lacking.  
Sanders, at *5 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
addition, the Board finds it noteworthy that the veteran, 
through his accredited representative, submitted a Brief in 
April 2007, after he had received the belated (May 2006) 
Dingess notice, wherein he raised no issue with respect to 
the late Dingess notice and further discussed the manner in 
which VA determines disability ratings, to include the 
assignment of extraschedular evaluations, thereby intimating 
actual knowledge of this aspect of the Dingess notice 
requirement.  See Brief at 3-4.  The veteran has not raised 
an effective date claim, and in view of the foregoing, the 
Board cannot conclude that the defect in timing of Dingess 
notice affected the essential fairness of the adjudication.  
The presumption of prejudice is therefore rebutted.  Id., at 
*10.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 2003 and July 2005 VA audiological 
examinations, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for hearing loss, as opposed to having 
filed a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the zero percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

The veteran submitted to an October 2003 VA audiological 
examination, which included a puretone threshold test and a 
Maryland (CNC) word list test, and generated the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 25, 20, 55 and 60 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 25, 50, 65 and 80 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 40 
for the right ear and 55 for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 94 
percent and 84 percent for the right and left ears 
respectively.  In light of the veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 40 average puretone threshold and 94 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 55 average puretone threshold and 84 
percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of I (better ear) 
and II (poorer ear) into Table VII yields a disability rating 
of zero percent.  Accordingly, because the results of this 
audiological examination generate a zero percent disability 
rating, the Board concludes that the veteran is not entitled 
to an initial compensable rating for bilateral hearing loss 
based on this examination.  See Lendenmann, 3 Vet. App. at 
349.

In April 2004, the veteran submitted to a private 
audiological examination.  While it is unclear whether the 
testing conducted during this examination conformed with the 
required testing methodologies enunciated in 38 C.F.R. § 
4.85(a), specifically, the Maryland CNC speech discrimination 
test, even assuming that his report did reflect such testing, 
the veteran still would not be entitled to a compensable 
rating for bilateral hearing loss based on this examination.  

For the puretone threshold test, in the right ear, decibels 
of 25, 20, 55 and 65 were reported for frequencies of 1000, 
2000, 3000 and 4000 hertz respectively; in the left ear, 
decibels of 25, 55, approximately 65 and 90 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 41 
for the right ear and 58.75 (59 rounded up) for the left ear.  
The speech discrimination scores amounted to 100 percent for 
the right ear and 88 percent for the left ear.  In light of 
the veteran's test scores, the Board notes that 38 C.F.R. § 
4.86, relating to exceptional patterns of hearing impairment, 
does not apply.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 41 average puretone threshold and 100 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 58 (or, rounded up, 59) average 
puretone threshold and 88 percent speech recognition leads to 
a designation of III.  Inserting the Roman numeral 
designations of I (better ear) and III (poorer ear) into 
Table VII yields a disability rating of zero percent.  
Accordingly, because the results of this examination generate 
a zero percent disability rating, the Board concludes that 
the veteran is not entitled to an initial compensable rating 
for bilateral hearing loss based on this examination either.  
See Lendenmann, 3 Vet. App. at 349.

The record also reveals that the veteran underwent a VA 
audiological examination in July 2004, during which time he 
sought to order hearing aids.  This examination, however, 
does not contain the requisite a Maryland (CNC) word list 
test, see 38 C.F.R. § 4.85(a), and therefore, the Board may 
not rely on the puretone test scores generated at this time.  
In addition, the Board notes that this record indicates the 
clinician's impression that the test revealed "[n]o 
significant changes in [hearing threshold levels] HTLs when 
compared to 10-17-03 audiogram."  Moreover, as detailed 
below, the veteran underwent a subsequent VA audiological 
examination in July 2005, which properly contained the 
results from both a puretone audiometry test and the 
controlled speech discrimination (Maryland CNC) test.

The July 2005 VA audiological examination, which included a 
puretone threshold test and a Maryland (CNC) word list test,  
produced the following results: For the puretone threshold 
test, in the right ear, decibels of 25, 25, 50 and 65 were 
reported for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 25, 55, 65 and 85 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these puretone threshold 
scores amounted to 41 for the right ear and 58 for the left 
ear.  The Maryland (CNC) word list speech recognition test 
demonstrated 94 percent discrimination for the right ear and 
78 percent for the left ear.  In light of the veteran's test 
scores, the Board notes that 38 C.F.R. § 4.86, relating to 
exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 41 average puretone threshold and 94 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 58 average puretone threshold and 78 
percent speech recognition leads to a designation of IV.  
Inserting the Roman numeral designations of I (better ear) 
and IV (poorer ear) into Table VII yields a disability rating 
of zero percent.  Accordingly, because the results of this 
audiological examination generate a zero percent disability 
rating, the Board concludes that the veteran is not entitled 
to an initial compensable rating for bilateral hearing loss 
based on this examination.  See Lendenmann, 3 Vet. App. at 
349.

The Board acknowledges the veteran's objection to the VA 
auditory examination testing methods, which he asserts do not 
represent or reflect his true hearing abilities under real 
world circumstances.  With respect to the adequacy of the 
speech recognition and other auditory examination scores, the 
Board notes that 38 C.F.R. § 4.85(a) renders the puretone 
threshold and speech discrimination tests mandatory for an 
evaluation of a disability rating.  38 C.F.R. § 4.85(a) ("An 
examination for hearing impairment for VA purposes . . . must 
include a controlled speech discrimination test . . . and a 
puretone audiometry test") (Emphasis added).  The Board is 
bound, both by statute and regulation, to follow such 
provisions.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  As such, the Board has no choice but to 
follow the directives of 38 C.F.R. § 4.85(a) and rely on such 
tests to discern the disability rating for the veteran's 
hearing loss.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); 
see also 38 C.F.R. § 4.85(b)-(e) (expressly employing 
puretone audiometry test results and results from speech 
discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the zero percent disability rating.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
in determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examinations.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the all of the VA examination scores 
conclusively led to the zero percent disability rating, and 
the Board lacks the authority to operate outside the bounds 
of applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, and does not dispute the fact that he has a hearing 
disability for which he uses hearing aids, the Board must 
conclude, based on the results of mandatory auditory tests 
and the mechanical application of relevant regulations by 
which the Board is bound, that the level of his disability 
does not rise to a compensable rating.  See 38 C.F.R. § 
4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected hearing 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment or other comparable 
effects.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
or staged compensable rating for the veteran's bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  




ORDER

An initial or staged compensable evaluation for bilateral 
hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


